Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 10-18 are objected to because of the following informalities:  
In claim 10, lines 9-10, the limitation “hangable structure comprising a mating member and a down-rod” should be amended to read --hangable structure further comprising a mating member was previously recited in line 5.   This appears to be a drafting error.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 12, lines 1-2, the limitation “receiving portion includes an opening and one or more support surfaces” is indefinite because an opening and support surface where previously recited in claim 10 from which this claims depends rendering the metes and bounds of the claim unclear in terms of whether these are additional support surfaces or openings being claimed and/or whether the additional support surfaces also includes opening(s).  Clarification and correction is required. 
In claim 15, lines 1-2, “receiving portion comprises the support surface” is indefinite because the receiving portion was previously recited as the ”mounting bracket comprising a receiving portion and a support surface” rendering the scope of mounting bracket unclear in terms of whether the support surface is further defining the receiving portion of the mounting bracket or whether the support surface and receiving portion one and the same.  Clarification and correction is required. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The recited first mating structure and/or mating member in claims 1, 10 and 20.
The recited receiving portion in claims 1, 10 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Markwardt (U. S. Patent No. 4729725) in view of Oliver (U. S. Patent No. 6322232) and Patz et al. (U. S. Patent Application Publication No. 2003/0193810).
As to claim 2, Markwardt discloses a ceiling fan kit (FIG. 1-7, Abstract), components disclosed form recited kit) comprising: 
a ceiling fan (col. 3, ln. 17); 
a first hangable structure 12, 38, 40  (col. 3, ln. 22, inter alia, formed in part by down-rod 12 and ball element 38) configured for attachment to the ceiling fan, wherein the first hangable structure 12, 38, 40 comprises a first mating structure 38, 40 (col. 4, lls. 8-10, formed by ball element 38, i. e.,  interpreted as equivalent to Applicant’s disclosed mating structure) configured for connection to the ceiling fan either indirectly via an elongate down-rod 12 or directly without an elongate down-rod (FIG. ‘s 1 & 6, Abstract, disclosing direct attachment or indirect via a down-rod, see also col. 2, lls. 25-35) such that selection of a length of the elongate down-rod 12 or omission of the elongate down-rod 12 in favor of direct connection to the ceiling fan (FIG. 5 showing direct connection) allows a vertical distance between the first mating structure and the ceiling fan to be selectively determined by an installer of the ceiling fan (inherent once direct and indirect connection components are provided); 
a mounting bracket assembly 10, 21, 22 (col. 3, ln. 22 & 32-40, inter alia, canopy 10 and associated flange 21 and mounting plate structure 22 forming recited mounting bracket assembly) comprising a mounting bracket 22 wherein the mounting bracket 22 is configured to be attached to a ceiling and comprises a receiving portion 30 (col. 3, lls. 53-60, locking plate 30 and associated structures forming equivalent to Applicant’s disclosed receiving portion), wherein the receiving portion is configured to receive and interface with the first mating structure 38, 40 when the first hangable structure 12, 38, 40 is attached to the ceiling fan to support the ceiling fan from the mounting bracket 22 (as shown), and 
wherein the mounting bracket assembly is configured for retention of an excess length of the electrical cable when the vertical distance results an excess length of said electrical cable at the mounting bracket assembly (virtually any spaces in the canopy and/or associated mounting assembly structure would be capable of containing excess cable; note that a working installation must be provided with electrical wire having a length to accommodate the greatest distance between the parts possible).
Markwardt is silent as to the electrical cable comprising electrical cable wires and an electrical cable connector, wherein the electrical cable wires are operatively connected to the ceiling fan to supply electrical power to the ceiling fan, and wherein the electrical cable has a length selected to accommodate use of the first hangable structure with different lengths of said elongate down-rod so as to facilitate selection of said vertical distance during installation of the ceiling fan.  Markwardt does disclose conductors extending through the down-rod for powering the fan motor (col. 3, lls. 25-35, not shown) which would be required to power the ceiling fan in both installed configurations. In this regard, Oliver teaches a connection arrangement for a lighting fixture on a ceiling fan comprising a mounting bracket 40, 100 (FIG.’s 17 and 21) with a a first electrical connector 44 (col. 9, lls. 50-60) coupled to the mounting bracket 40, 100 and a hangable structure 160, 150 with a second electrical connector 42 attached to the first connector, and a plurality of wires 74 (col. 10, ln. 15-20) extending from the second electrical connector 42 to the electrically-powered device (FIG. 21, shown). 
And, Patz teaches a lighting fixture, analogous to a ceiling fan, with a mounting assembly having electrical wires 41, 42 operably connected to power on one end and a lighting assembly 27 on another end.  The electrical wires extending through and attaching with parts of  mounting bracket structure 12, 21, 22 with a length accommodating the installed configuration including provision for wrapping the wires around a spool 30 in a manner that accommodates excess wire length (FIG.’s 1-3, para.’s 0013 & 0014).   
With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to install an electrical cable having wires and cable connectors so as to accommodate different lengths and facilitate selection of a vertical distance during installation of the ceiling fan, as indicated by Markwardt (Abstract, discussing direct or indirect installation which provides different vertical distance) while also providing a quick connectable electrical arrangement, as taught by Oliver (Abstract), and allowing for convenient stowage of excess wire, as taught by Patz (para. 0017).     
As to claim 4, once modified, Patz further teaches  the mounting bracket assembly is configured to enable the excess length of the electrical cable to wrap around at least a portion 18, 30, 31 of the mounting bracket assembly (para. 0013, (spool 30 for wire considered part of Patz’s mounting bracket since it is connected thereto) and also enables installation of a plurality of vertical heights of ceiling fans without shortening the electrical cable (intended result collectively taught by Markwardt upon modification with Patz teachings).
As to claim 5, Markwardt discloses the first mating structure 38, 40 has a shape that substantially matches the shape of a surface of the receiving portion 30 (upon interfacing and engagement, surfaces would broadly have same shape, present in both installed configurations shown in FIG.’s 1 & 5).
As to claim 7, Markwardt discloses portion of the first mating structure 38, 40 is wider than the receiving portion 30 and interferes with gravity-influenced passage of the portion of the first mating structure entirely through an opening of the receiving portion 30 (col. 4, lls. 5-15, as described).
As to claim 8, Markwardt discloses the first mating structure comprises a support surface (FIG. 6, top of element 14), and wherein the first mating structure is adapted for positioning closer to a ceiling than the ceiling fan (FIG. 5, as shown, this is the direct installation, without the down-rod).
As to claim 9, once modified, Patz further teaches the electrical cable connector is positionable at a variety of positions relative to the first hangable structure (as shown since wires 41 and 42 are flexible and positionable accordingly)

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Markwardt (U. S. Patent No. 4729725) in view of Oliver  (U. S. Patent No. 6322232 and Patz et al. (U. S. Patent Application Publication No. 2003/0193810) as applied to claim 2 above, further in view of Chau (U. S. Patent No. 4808071).
As to claim 6, Markwardt is discussed above but is silent as to the ceiling fan comprising a lighting fixture.  Ceiling fans are commonly provided with lighting fixtures for illuminating a room.  To this point, Chau teaches a ceiling fan having a lighting fixture 13 (FIG. 1, col. 1, lls. 49-51).   It would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to modify Markwardt with a lighting fixture to provide a ceiling mounted lighting source for illuminating a room as taught by Chau.. 

Claims 10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oliver  (U. S. Patent No. 6322232) in view of Patz et al. (U. S. Patent Application Publication No. 2003/0193810).
As to claim 10, Oliver discloses a system for mounting an electrically-powered device to a supporting structure (FIG.’s 1 and 16-21, Abstract, multiple inter-related embodiments disclosed ), comprising: 
a mounting bracket 40, 100 (FIG.’s 17 and 21) comprising a receiving portion 124 (col. 12, ln. 14, flange forms equivalent to Applicant’s disclosed receiving portion) and a support surface having an opening (formed broadly by openings in slots as shown); 
a first electrical connector 44 (col. 9, lls. 50-60) coupled to the mounting bracket 40, 100; 
and a hangable structure 160, 150 (FIG. 18, col. 12, lls. 30-45) comprising a mating member 160 configured to be positioned against the receiving portion 124 (shown, forming equivalent to Applicant’s disclosed mating member), the hangable structure further comprising a second electrical connector 42 positionable with respect to the hangable structure 160, 150 and a plurality of wires 74 (col. 10, ln. 15-20) extending from the second electrical connector 42 to the electrically-powered device (FIG. 21, shown), the hangable structure comprising a mating member 160 and a down-rod 152 (col. 12, ln. 56), wherein: 
the mating member 160 is adapted to rest against the support surface 124 (FIG. 19, as clearly shown).
Oliver is silent as to the mating member being further configured to enable the plurality of wires to wrap around a portion of the mounting bracket to accommodate an excess length of the plurality of wires.  In this regard, Patz teaches a lighting fixture with a mounting assembly 11, 12 and mating member 18 having electrical wires 41, 42 operably connected to power on one end and a lighting assembly 27 on another end.  The electrical wires wrapping around a spool 30 in a manner that accommodates excess wire length (FIG.’s 1-3, para.’s 0013 & 0014).   With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to install an electrical cable having wires configured to wrap around a portion of the mounting bracket in order to accommodate different lengths of the installed distance of the lighting fixture components while allowing stowage of excess wire as taught by Patz (para. 0017).    
As to claim 12, as understood, Oliver discloses the receiving portion 124 includes an opening (front slots in flanges 124 form recited opening broadly) and one or more support surfaces (bottom of slots) and the mating member 160 is further configured to be passed above the opening and lowered against the one or more support surfaces of the receiving portion (functional limitation met as shown by installation views of FIG.’s 18 and 19; shows installation requiring at least passing mating members above and lowering into slots in 124).
As to claim 13, Oliver discloses the receiving portion 124 comprises a lower surface (bottom of slot) and at least one slot (formed by flange) formed by the lower surface and two ridges 134 on a sidewall (shown) of the mounting bracket 100.
As to claim 14, Oliver discloses the mating member 160 comprises a protrusion (FIG. 18, col. 12, ln. 40 formed by lips 160) configured to slide into the at least one slot (shown).
As to claim 15, as understood, Oliver discloses the receiving portion 124 comprises the support surface, and wherein the mating member 160  is adapted for positioning against at least a portion of the support surface (shown).
As to claim 16, Oliver discloses the receiving portion 124 further comprises at least one slot formed by two ridges 134 on a sidewall (shown) of the mounting bracket 100. 
As to claim 17, Oliver discloses the mating member 160 comprises a protrusion (FIG. 18, col. 12, ln. 40 formed by lips 160)  configured to slide into the at least one slot (shown).
As to claim 18, Oliver discloses the mating member 160 has a shape that substantially matches the shape of a surface of the receiving portion 124 (formed by flange slots and lips 160, broadly interpreted as substantially matching due to their interfacing configuration).
As to claim 19, Oliver discloses the mating member 160 is wider than a lower portion 150, 152 (both elements are narrower than mating member 160 forming recited lower portions) of the hangable structure 160, 150 and wherein the receiving portion 124 includes an opening (formed by front slots) of sufficient size to allow the lower portion to pass through the opening and into the receiving portion while the mating member 160 passes above the opening, and wherein the receiving portion 124 is configured so that, after the lower portion 150, 152 is brought into the receiving portion 124, the hangable structure 160, 150 can be lowered so that the mating member 160 is positioned against the receiving portion 124  in alignment and interferes with gravity-influenced passage of the mating member 160 entirely through the receiving portion 124 (as depicted in FIG.’s 18 & 19 views).
As to claim 20, Oliver discloses a system for mounting an electrically-powered device (FIG.’s 1 and 16-21, Abstract, multiple inter-related embodiments disclosed) to a ceiling or other supporting structure, comprising: 
a mounting bracket 40, 100 (FIG.’s 17 and 21) comprising a receiving portion 124 (col. 12, ln. 14, flange forms equivalent to Applicant’s disclosed receiving portion) and a first electrical connector 44 (col. 9, lls. 50-60); 
a hangable structure 160, 150 (FIG. 18, col. 12, lls. 30-45) comprising a mating member 160 configured to be positioned against the receiving portion 124 (shown, forming equivalent to Applicant’s disclosed mating member); and 
a wired connection 74 between the electrically-powered device and a second electrical connector 42 (FIG. 4, col. 9, lls. 50-65) showing details of connectors), the wired connection passing through the mating member 160, 150 (shown), wherein: the second electrical connector 42 is configured to releasably couple with the first electrical connector 44 to provide power to the electrically-powered device when coupled together (FIG. 19, as shown); and 
the mounting bracket 100 and the hangable structure 160, 150 are configured so that, when the mating member 160 is positioned against the receiving portion 124 in alignment, gravity acting on the hangable structure tends to keep the hangable structure 160, 150 engaged to the mounting bracket 100 (as evidently shown in installed configuration).
Oliver is silent as to the mounting bracket configured to enable wires electrically coupled to the first electrical connector to wrap around at least a portion of the mounting bracket.  In this regard, Patz teaches a lighting fixture with a mounting assembly having electrical wires 41, 42 operably connected to power on one end and a lighting assembly 27 on another end.  The electrical wires wrapping around a spool 30 in a manner that accommodates excess wire length (FIG.’s 1-3, para.’s 0013 & 0014).  With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to install an electrical cable having wires configured to wrap around a portion of the mounting bracket in order to accommodate different lengths of an installed distance of the lighting fixture components while allowing stowage of excess wire as taught by Patz (para. 0017).    




Allowable Subject Matter
Claim 3, 11 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to independent claims 3, 11 and 21, the prior art of record either alone or in combination does not teach or fairly suggest a system for mounting an electrically powered device comprising each recited limitation specifically with the mounting bracket configured for retention of an excess length of the wired connection by having hooks on opposing sides of the mounting bracket around which the excess length of the wired connection is configured to wind to retain the excess length in a compact configuration after installation.
There is no nexus in the prior art of record that teaches wrapping wires around a portion of the mounting bracket having hooks arranged as claimed.  It is the Examiner’s opinion that modification of the applied prior art would not be contemplated nor foreseeable without the benefit of the disclosure of the instant application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J HANSEN whose telephone number is (571)272-6780. The examiner can normally be reached Monday - Friday 7:00 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J HANSEN/           Primary Examiner, Art Unit 3746